                                                             40 Broad Street, 7th Floor
                                                             New York, New York 10004
                                                             Telephone: (212) 943-9080
                                                             www.vandallp.com

                                                             Jack L. Newhouse Esq.
                                                             Partner
                                                             jnewhouse@vandallp.com
August 31, 2020

VIA ECF
Hon. Ramon E. Reyes, Jr.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                      Re:      Debora Bayne, et al. v. NAPW, Inc., et al.
                               18-CV-3591 (MKB)(RER)

Dear Judge Reyes:

        This firm represents Named Plaintiff Bayne, Opt-in Plaintiffs, and putative class members
(collectively “Plaintiffs”) in the above referenced wage and hour litigation. I write jointly with
Defendants’ Counsel pursuant to Your Honor’s July 30, 2020 Order, directing the parties to file
a status report by August 31, 2020.

        The parties are pursuing settlement, and to this end have exchanged communications
regarding settlement and agreed to retain the services of a private mediator, Ruth D. Raisfeld. The
parties have scheduled a mediation for November 16, 2020.

        In light of the foregoing, the parties jointly respectfully request that the Court permit the
parties to file a joint status report by November 20, 2020 to inform the court on the status of
settlement and advise the Court on how the parties wish to proceed.

       Thank you for your time and attention to this matter.


                                              Respectfully Submitted,


                                              /s/Jack L. Newhouse, Esq.

cc:    All counsel of record (via ECF)
